[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 10-10915                ELEVENTH CIRCUIT
                          Non-Argument Calendar           NOVEMBER 17, 2010
                        ________________________               JOHN LEY
                                                                CLERK
                         Agency No. A099-920-105


SHERIF MOUSA HELMY BASALY,

                                                                   Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        ________________________

                           (November 17, 2010)

Before TJOFLAT, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Sherif Mousa Helmy Basaly seeks review of the Board of Immigration
Appeals’ (“BIA”) decision dismissing his appeal of the Immigration Judge’s (“IJ”)

denial of his application for asylum, withholding of removal, and relief under the

United Nations Convention Against Torture (“CAT”).1 Basaly, a citizen of Egypt,

claims he fears persecution in Egypt by members of Jamaat Islamiya, a Muslim

extremist group, because he is a Christian. After review, we dismiss in part and

deny in part his petition.

       To establish eligibility for asylum, an applicant must show either past

persecution or a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group or political opinion.

Immigration and Nationality Act (“INA”) § 101(a)(42), 8 U.S.C.

§ 1101(a)(42)(A); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230-31 (11th

Cir. 2005); 8 C.F.R. § 208.13(a), (b).2 Here Basaly does not challenge the IJ’s and

the BIA’s finding that he failed to show past persecution. Instead, Basaly’s

petition for review focuses on his claim of future persecution.


       1
        Basaly has abandoned any challenge to the denial of CAT relief, as he failed to offer
substantive argument on this claim or cite applicable law in his appeal brief. See Singh v. U.S.
Att’y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009).
       2
         Similarly, an alien seeking withholding of removal must show that it is more likely than
not that he will be persecuted on account of race, religion, nationality, membership in a particular
social group, or political opinion upon being returned to his country. INA § 241(b)(3), 8 U.S.C.
§ 1231(b)(3); Sepulveda, 401 F.3d at 1232. Because this standard is more stringent than the
standard for asylum, an alien who fails to establish asylum eligibility generally cannot satisfy the
higher burden for withholding of removal. Id. at 1232-33.

                                                 2
       To establish future persecution, an applicant must show a well-founded fear

that the protected factor, in this case religion, “will cause harm or suffering that

rises to the level of ‘persecution.’” Al Najjar v. Ashcroft, 257 F.3d 1262, 1287

(11th Cir. 2001). Although the INA does not define persecution, this Court has

recognized that it is “an extreme concept requiring more than a few isolated

incidents of verbal harassment or intimidation.” Ruiz v. Gonzalez, 479 F.3d 762,

766 (11th Cir. 2007) (quotation marks omitted). Consequently, this Court has

concluded that threats in conjunction with brief detentions or a minor physical

attack that does not result in serious physical injury do not rise to the level of

persecution. See, e.g., Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir.

2008) (36-hour detention, beating and threat of arrest); Zheng v. U.S. Att’y Gen.,

451 F.3d 1287, 1290-91 (11th Cir. 2006) (5-day detention).3

       Here, we cannot say the evidence compels a conclusion that Basaly

demonstrated a well-founded fear of harm or suffering that rises to the level of




       3
         We review the determination that an alien is statutorily ineligible for asylum or
withholding of removal under the “highly deferential” substantial evidence test, which requires
us to affirm the BIA’s decision if it is “supported by reasonable, substantial, and probative
evidence on the record considered as a whole.” Al Najjar, 257 F.3d at 1284 (quotation marks
omitted). We will reverse “only when the record compels a reversal; the mere fact that the record
may support a contrary conclusion is not enough to justify a reversal of the administrative
findings.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199 (11th Cir. 2009) (quotation marks
omitted).

                                               3
persecution. According to Basaly’s asylum application and hearing testimony,4 in

a May 2004 incident, two Jamaat Islamiya members confronted him in an elevator,

brandished a gun and told him to stop his service work or they would harm him or

his daughter. In July 2004, either a copy of the Koran or verses from the Koran

were left on Basaly’s apartment door. One night in October 2004, one of the two

men who had confronted him in the elevator entered Basaly’s store, pushed Basaly

and demanded that he either give money to Jamaat Islamiya or become a Muslim.

The man stole 5,000 pounds from Basaly. Finally, in November 2004, Basaly’s

wife received a call stating that her husband was being watched and threatening

harm to his family if he did not stop his service work with the poor. Afterward,

although Basaly changed the way he operated his Christian charity, he continued

to receive threatening calls.

       In sum, Basaly had two face-to-face encounters with Jamaat Islamiya and

received numerous threats, but neither he nor his family ever suffered any physical

harm. These threats and brief encounters, which did not result in any harm, fall

short of the extreme mistreatment this Court has found in other cases to compel a

conclusion that the petitioner was persecuted. See, e.g., De Santamaria v. U.S.



       4
         Because we affirm the BIA’s ruling that Basaly, even if credible, was statutorily
ineligible for relief, we do not address the BIA’s adverse credibility finding.

                                                 4
Att’y Gen., 525 F.3d 999, 1008-10 (11th Cir. 2008) (involving repeated death

threats, torture and murder of petitioner’s groundskeeper, assault resulting in

hospitalization, kidnapping and beating with guns resulting in hospitalization);

Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211, 1215-17 (11th Cir. 2007) (involving

threats, numerous interrogations and beatings during a 15-day detention that

resulted in two-month hospitalization, and two subsequent physical attacks after

petitioner fled to Argentina); Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1257-58

(11th Cir. 2007) (involving written threats and “condolence” letter, assault with a

rock and detention at gunpoint, during which petitioner was thrown to the ground

and hit with a gun, breaking his nose and requiring surgery); Sanchez Jimenez v.

U.S. Att’y Gen., 492 F.3d 1223, 1233 (11th Cir. 2007) (involving attempted

murder of petitioner, attempted kidnapping of his daughter, and death threats);

Delgado v. U.S. Att’y Gen., 487 F.3d 855, 861-62 (11th Cir. 2007) (involving

threatening phone calls, car vandalization, detention by masked men who pointed

and mock fired unloaded guns at petitioners, and a severe beating requiring

medical treatment).

      Although this Court has never held that physical harm is a prerequisite to

finding persecution, the circumstances under which Basaly was confronted by

Jamaat Islamiya did not present the kind of apprehension of imminent serious

                                          5
physical harm or death that this Court has held was persecution even absent

physical harm. See Sanchez Jimenez, 492 F.3d at 1233 (concluding that attempted

murder in which FARC shot at alien while he traveled in his car was “sufficiently

‘extreme’” to constitute persecution despite lack of physical injury).

      Not only do these past incidents not amount to persecution, Basaly did not

report them to Egyptian authorities, making it difficult for him to show that

authorities were unable or unwilling to protect him. See Mazariegos v. Office of

U.S. Att’y Gen., 241 F.3d 1320, 1327 (11th Cir. 2001) (noting that asylum

applicant’s failure to contact law enforcement regarding alleged persecution

supports BIA’s finding that application did not face a threat of persecution).

Although Basaly alleges that Egyptian authorities were in league with Jamaat

Islamiya, the State Department’s 2006 Human Rights Report on Egypt indicates

that the Egyptian government actively combats Muslim extremists. Although

Jamaat Islamiya members have asked about Basaly at his apartment in Asyut,

Egypt, Basaly’s wife and daughter reside unharmed with Basaly’s parents in

another part of Egypt. Under the circumstances, the record does not compel a

conclusion that Basaly has a well-founded fear of future persecution.

      Having failed to establish eligibility for asylum, Basaly was similarly

ineligible for withholding of removal. See Silva v. U.S. Att’y Gen., 448 F.3d

                                          6
1229, 1243 (11th Cir. 2006). Thus, we deny Basaly’s petition as to his claims of

asylum and withholding of removal.

      For the first time in his petition for review, Basaly argues that he established

a “pattern and practice” of persecution of Christians in Egypt and that the IJ

demonstrated a “denominationally-minded” bias. We lack jurisdiction to review

these claims because they were not exhausted before the BIA. See Amaya-

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006).

Accordingly, we dismiss Basaly’s petition as to his pattern and practice and bias

claims.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          7